DETAILED ACTION
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The present office action is in response to an application filed on October 08, 2019, with the claims 1-20, wherein, claims 3 and 10 have been cancelled and claims 1, 8-9, 18 and 20 have been amended. Hence claims 1-2, 4-9 and 11-20 are pending and ready for examination.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/08/2019 has been entered.
 
Response to Arguments
Applicant’s arguments with respect to claims 1-20 filed on October 08, 2019 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 4, 8-9, 11, 14-16 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Niiyama et al. (US 2010/0302974 A1), hereinafter, “Niiyama” in view of Maheshwari et al. (US 2016/0226708 A1), hereinafter, “Maheshwari”. 
Regarding claims 1, 8-9, 18 and 20,  Niiyama discloses:  A vehicle telecommunications network system (Niiyama: fig 1 and fig 3, depicts “Telecommunication Network”, para [0113]) comprising: a first point-of-presence interface configured to obtain a first communication (Niiyama: fig 1, “block 111(1)” equivalent to “first point-of-presence”, para [0116]-[0117]) associated with a first vehicle (Niiyama: fig 1, “block 111(1)” equivalent to “first point-of-presence”, para [0116]-[0117], where, “vehicle 12A” equivalent to “first vehicle” communicate with communication unit 111(1)), and to route the first communication (Niiyama: fig 1 and fig 3, “block 111(1)” equivalent to “first point-of-presence”, para [0115]-[0117], where, “vehicle 12A” equivalent to “first vehicle” communicate with communication unit 111(1) and route the communication to the “radius server unit 112” equivalent to “first security module, para [0118], which provides the authentication information in remote access); 
wherein the first point-of-presence interface is remote from the first vehicle (Niiyama: fig 1 and fig 3, “block 111(1)” equivalent to “first point-of-presence”, para [0116]-[0117], where, “vehicle 12A” equivalent to “first vehicle 12A” communicate with communication unit 111(1), where, first point-of-presence interface 111(1) in the module 11 and the vehicle 12A and the point-of-presence interface module 111(1) are remote to each other); 
a first security system configured to authenticate the first vehicle, wherein the first security system is remote from the first vehicle (Niiyama: fig 1 and fig 3, “block 111(1)” equivalent to “first point-of-presence”, para [0116]-[0117], where, “vehicle 12A” equivalent to “first vehicle 12A” communicate with communication unit 111(1), where, first security module 112 in the module 11 and the vehicle 12A and the security module 112 are remote to each other); 
a first data center system that is remote from the first vehicle (Niiyama: fig 1 and fig 3, “block 113 Collection Server Unit” equivalent to “first data center”, para [0119], where, “vehicle 12A” equivalent to “first vehicle 12A” communicate with communication unit 111(1), where, first security module 112 in the module 11 and the vehicle 12A and the security module 112 are remote to each other); the first data center system (Niiyama: fig 1, element 113, para [0119]) configured to receive the first communication associated with the first vehicle that is authenticated and to provide data to the first vehicle (Niiyama: fig 1 and fig 3, “block 113 Collection Server Unit” equivalent to “first data center”, para [0118]-[0119], where, “vehicle 12A” equivalent to “first vehicle 12A” communicate with communication unit 111(1), where, first security module 112 in the module 11 and the vehicle 12A and the security module 112 provide authentication information in remote access); 
wherein the first point-of-presence interface, the first security system, and the first data center system are associated with a first geographic region (Niiyama: fig 1 and fig 3, “block 10” equivalent to “first region/or geographic region”, para [0114]-[0115], where, “first vehicle 12A”, “first POP 111(2)” and “Radius Server Unit 112” are in “region 10” equivalent to “first region/or geographic region”); 
a second point-of-presence interface configured to obtain a second communication associated with a second vehicle (Niiyama: fig 1 and fig 3, “block 111(2)” equivalent to “second point-of-presence”, para [0115]-[0117], where, “vehicle 12B” equivalent to “second vehicle”, where, vehicle 12B communicates with communication interface 111(2)) and to route the second communication (Niiyama: fig 1 and fig 3, “block 111(2)” equivalent to “second point-of-presence”, para [0115]-[0117], where, “vehicle 12B” equivalent to “second vehicle” communicate with communication unit 111(2) and route the communication to the “Router 114” thus second vehicle 12B communicates with the router 114); 
wherein the second point-of-presence interface is remote from the second vehicle and the first vehicle (Niiyama: fig 1 and fig 3, “block 111(2)” equivalent to “second point-of-presence”, para [0116]-[0117], where, “vehicle 12B” equivalent to “second vehicle 12B” are remote to the communication unit 111(2) equivalent to “second point-of-presence interface”  and first vehicle 12A are remotely situated); and 
a second data center system that is remote from the first vehicle and the second vehicle, the second data center system configured to receive the second communication associated with the second vehicle that is authenticated and to provide data to the second vehicle (Niiyama: fig 1 and fig 3, “block 20” which a remote ground device which communicates with the second vehicle 12B via WAN 40, para [0033] and fig 7A-C, para [0104] and para [0122], where, “FIG. 7A shows a processing flow of a main routine indicative of processing executed by a “collection server” (equivalent to “second data center”) unit in the ground device, FIG. 7B shows a flowchart representing detailed contents of a communication processing routine of the ground device, and FIG. 7C is a flowchart showing detailed contents of a polling processing routine of the ground device); 
wherein the first point-of-presence interface, the first security system, and the first data center are remote from the second vehicle (Niiyama: fig 1 and fig 3, “block 111(2)” equivalent to “second point-of-presence”, para [0116]-[0117], where, “vehicle 12B” equivalent to “second vehicle 12B” are remote to the communication unit 111(2) equivalent to “second point-of-presence interface”  and first vehicle 12A are remotely situated); and 
wherein the second point-of-presence interface, the second security system, and the second data center system are associated with a second geographic region that is different from the first geographic region (Niiyama: fig 1 and fig 3, “block 10” equivalent to “first region/or geographic region”, para [0114]-[0115], where, “first vehicle 12A”, “first POP 111(2)” and “Radius Server Unit 112” are in “region 10” equivalent to “first region/or geographic region”); 
although Niiyama teaches all the limitation as above, however Niiyama does not explicitly teach: a second security system configured to authenticate the second vehicle, wherein the second security system is remote from the second vehicle and the first vehicle;
Maheshwari in the same field of endeavor teaches: a second security system configured to authenticate the second vehicle, wherein the second security system is remote from the second vehicle and the first vehicle (Examiner’s Note: In reference to the fig 2 of the instant application block 255A and corresponding specification paragraph [0024], where, security system is defined as DNS server. Based on this definition examiner interpret “security system” as DNS server in the prior art; Maheshwari: fig 1, para [0015], where, “client device 110A-110N” equivalent to “vehicle”, hence “client device 110B” equivalent to “second vehicle”, “DNS Provider 120A-M” equivalent to “security system”, “DNS 120B” equivalent to “second security system” and client device, DNS Server and Data Centers are remote from each other).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the system of Niiyama with the teaching of Maheshwari, to incorporate “DNS Server” for advantage of resolving host name maintaining data center security and data integrity (Maheshwari: para [0015]).
The vehicle telecommunications network system of claim 1, wherein the first point-of-presence interface is separate from the first security system and the first data center system (Niiyama: fig 1 and fig 3, “block 111(1)” equivalent to “first point-of-presence”, para [0116]-[0117], where, “vehicle 12A” equivalent to “first vehicle 12A” communicate with communication unit 111(1), where, first security module 112 in the module 11 and the vehicle 12A and the security module 112 are remote to each other); and wherein the second point-of-presence interface is separate from the second security system and the second data center system (Maheshwari: fig 1, para [0015], where, “client device 110A-110N” equivalent to “vehicle”, hence “client device 110B” equivalent to “second vehicle”, “DNS Provider 120A-M” equivalent to “security system”, “DNS 120B” equivalent to “second security system” and client device, DNS Server and Data Centers are remote from each other).
Regarding claim 4, Niiyama modified by Maheshwari further teaches: The vehicle telecommunications network system of claim 1 wherein the first vehicle is located within the first geographic region and wherein the second vehicle is located within the second geographic region (Niiyama: fig 1 and fig 3, “block 10” equivalent to “first region/or geographic region”, para [0114]-[0115], where, “first vehicle 12A”, “first POP 111(2)” and “Radius Server Unit 112” are in “region 10” equivalent to “first region/or geographic region”, and vehicle 12A and 12B are in different geographic region). 

The vehicle telecommunications network system of claim 10, wherein the first vehicle is located within the first geographic region, and wherein the second vehicle is located within the second geographic region (Niiyama: fig 1 and fig 3, “block 10” equivalent to “first region/or geographic region”, para [0114]-[0115], where, “first vehicle 12A”, “first POP 111(2)” and “Radius Server Unit 112” are in “region 10” equivalent to “first region/or geographic region”, and second vehicle 12B are in second geographic region). 
Regarding claim 14, Niiyama modified by Maheshwari further teaches: The vehicle telecommunications network system of claim 8, wherein the first point-of-presence interface is configured to allow the first vehicle to access a public internet network (Niiyama: fig 2, para [0116], where, “A global IP address is provided to the ground device 11 to be Internet-connected with the workstation 30 through the WAN 40 so that reference can be made to the vehicle information collected in the collection server unit 113 from the workstation 30 side for maintenance and management of vehicles”).
Regarding claim 15, Niiyama modified by Maheshwari further teaches: The vehicle telecommunications network system of claim 8, wherein the first point-of-presence interface is physically separate from the first security system and the first data center system (Niiyama: fig 1, para [0116]-[0117], where, “block 111-1” equivalent to “point-of-presence” and “radius server 112” equivalent to “security system” are wirelessly connected. Hence they are physically separated).
(Niiyama: fig 1 and fig 3, “block 10” equivalent to “first region/or geographic region”, para [0114]-[0115], where, “first vehicle 12A”, “first POP 111(2)” and “Radius Server Unit 112” are in “region 10” equivalent to “first region/or geographic region” and they are wirelessly connected and hence they are all logically separated); 
Regarding claim 19, Niiyama modified by Maheshwari further teaches:  The computer-implemented method of claim 18, further comprising: obtaining, by the point-of-presence interface from the recipient computing system data in response to the communication and providing, by the point-of-presence interface, the data to the vehicle (Niiyama: fig 1, para [0116]-[0117], where, “block 111-1” equivalent to “point-of-presence” and “collection server 113” equivalent to “first data center” and vehicle 12A equivalent to “recipient computing system”).

Claims 7, 13 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Niiyama et al. (US 2010/0302974 A1), hereinafter, “Niiyama” in view of Maheshwari et al. (US 2016/0226708 A1), hereinafter, “Maheshwari” further in view of Oshida et al. (US 2016/0071418 A1), hereinafter, “Oshida”. 

Regarding claim 7, neither Niiyama nor Maheshwari explicitly teaches however, Oshida teaches: The vehicle telecommunications network system of claim 1, further comprising: a first vehicle assistance system configured to facilitate a provision of assistance to at least one of the first vehicle or a first user of the first vehicle (Oshida: fig 5-6, steps 610-630, para [0142], “hazards or emergency service” equivalent to “assisted service”, where, assistance system may be used to perform or implement hazard mitigation, see fig 1, assist component 180); and 
a second vehicle assistance system configured to facilitate a provision of assistance to at least one of the second vehicle or a second user of the second vehicle (Oshida: fig 5-6, steps 640-650 “assistance service for second vehicle”, para [0138]-[0142], “hazards or emergency service” equivalent to “assisted service”, where, assistance system may be used to perform or implement hazard mitigation, see fig 1, assist component 180);.

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the system of Niiyama and Maheshwari with the teaching of Oshida, to incorporate “emergency assistance service” for advantage of providing efficient service reliability, hereby acting as an early warning system or an advance notification system (Oshida: para [0122]).
Regarding claim 13, neither Niiyama nor Maheshwari explicitly teaches however, Oshida teaches: The vehicle telecommunications network system of claim 8, wherein the first point-of-presence interface is further configured to route the first communication associated with the first vehicle to a vehicle assistance system (Oshida: fig 5-6, steps 610-630, para [0142], “hazards or emergency service” equivalent to “assisted service”, where, assistance system may be used to perform or implement hazard mitigation, see fig 1, assist component 180);
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the system of Niiyama and Maheshwari with the teaching of Oshida, to incorporate “emergency assistance service” for advantage of providing efficient service reliability, hereby acting as an early warning system or an advance notification system (Oshida: para [0122]).
Regarding claim 17, neither Niiyama nor Maheshwari explicitly teaches however, Oshida teaches: The vehicle telecommunications network system of claim 8, wherein the vehicle telecommunications network system does not utilize internet protocol security (Oshida: fig 1, para [0079]-[0083], maintain V2V communication and does not utilize internet protocol security).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the system of Niiyama and Maheshwari with the teaching of Oshida, to incorporate “emergency assistance service” for advantage of providing efficient service reliability, hereby acting as an early warning system or an advance notification system (Oshida: para [0122]).

Allowable Subject Matter
Claims 5-6 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIZAM U AHMED whose telephone number is (571)272-9561.  The examiner can normally be reached on Mon-Fry, 7:00 AM-6:00 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on 571-272-3155.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NIZAM U AHMED/Examiner, Art Unit 2461                                                                                                                                                                                                        
/HUY D VU/Supervisory Patent Examiner, Art Unit 2461